Citation Nr: 1727274	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction subsequently transferred to the Chicago, Illinois RO.  

This case has been remanded by the Board to the Agency of Original Jurisdiction (AOJ) for further development in March 2012, December 2012, May 2013, October 2013, February 2014, January 2015, and April 2016.  

As will be discussed, the Board deeply regrets that this appeal must, once again, be REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The reason that this case must be remanded again is the AOJ's failure to obtain the Veteran's VA Employee Health Clinic records as directed by the February 2014, January 2015, and April 2016 remands.

Regarding the Employee Health Clinic records, the Board's February 2014 remand identified records uploaded to the Veterans Benefits Management System (VBMS), reflecting that the Veteran received treatment at the North Chicago VA Medical Center's (VAMC) employee health clinic.  The record entries note that the Veteran received such treatment in March 2013 and September 2013, but when describing the substance of the treatment state only "You may not VIEW this COMPLETED EMPLOYER HEALTH CLINIC NOTE."  Noting that VA has an obligation to obtain and analyze the substance of these medical records under 38 U.S.C.A. § 5103A(c) and 38 C.F.R § 3.159(c), the Board requested that the AOJ retrieve those treatment records from the VA facility, including "enlist[ing] the aid of the Veteran to obtain these records, to include obtaining any waiver, permission, or any other type of consent necessary to obtain those records."  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The AOJ did not attempt to obtain such consent and, unhelpfully, additional employee health care clinic notes from February 2014 and September 2014 were obtained which again stated "You may not VIEW this COMPLETED EMPLOYER HEALTH CLINIC NOTE," and "You may not VIEW this COMPLETED Addendum," respectively.  In the January 2015 remand, the Board stressed that review of the Veteran's claim is frustrated by the AOJ's failure to obtain the necessary releases from the Veteran to access these records.  The Board quoted Judge Lance's statement in Cogburn v. Shinseki, 19 Vet. App. 427, 434 (2006), that an unnecessary remand "perpetuates the hamster-wheel reputation of Veterans law."  However, because a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, six additional employee health clinic entries, one dated January 29, 2015, two dated March 4, 2015, two dated March 9, 2015, and one dated March 10, 2015 have been added to the record.  Each states either "You may not VIEW this COMPLETED EMPLOYER HEALTH CLINIC NOTE," or "You may not VIEW this COMPLETED EMPLOYEE HEALTH PROVIDER NOTE."  A September 2015 internal memorandum requested that the AOJ contact the Veteran to ask him whether he is an employee at the Chicago VAMC or the North Chicago VAMC.  The deferred rating decision also states that "the remand keeps asking us to go out to the VAMC Chicago."  In November 2015, the AOJ contacted the Veteran by telephone, and the Veteran confirmed that he is indeed an employee of the North Chicago VAMC.  Pursuant to the April 2016 remand decision, the AOJ contacted the Veteran so that he could provide the authorization necessary to obtain and access his VA treatment records.  The Veteran did provide the authorization necessary to obtain and access his VA treatment records along with names and addresses of three additional medical providers; Womack Army Medical Center, Occupational Health, and Pearle Vision in his May 2016 signed VA Form 21-4142 Authorization to Disclose Information to the Department of Veterans Affairs (VA) and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs.  The AOJ obtained the Pearle Vision records, received a negative response noting "no records or visits located in the system" from the Womack Army Medical Center in September 2016, and received a reject notice response from Occupational Health in May 2016.  However, the AOJ has still not complied with the directive ordered by the three prior remands: obtain access to the treatment records from all Employee Health Clinic treatment sessions and associate the records with the claims file.  

Therefore, on remand, the AOJ must contact the Veteran and request that he provide the necessary authorization to obtain his complete VA treatment records.  Specifically, the Veteran should be asked to provide authorization to obtain his Employee Health Clinic records from the North Chicago VA Medical Center.  After the proper release has been obtained, the AOJ should access records of all Employee Health Clinic treatment sessions, including the records from the March 1, 2013, September 24, 2013, February 28, 2014 (2 records), September 16, 2014, January 29, 2015, March 4, 2015 (2 records), March 9, 2015 (2 records) and March 10, 2015 sessions, and any other Employee Health Clinic records dated since March 10, 2015.  The records should then be entered into the claims file so that the Board can view the substance of these treatment records and so that they do NOT read "You may not view this completed employee health clinic/provider note."  Additionally, the Veteran should be asked to provide authorization again to obtain his Occupational Health records.  After the proper release has been obtained, the AOJ should request the records via the traditional process as instructed in the May 2016 medical records request reject notice.  If the Veteran cannot be contacted, authorization cannot be obtained, or the records cannot be accessed and placed in the claims file, the claims file should be so documented and the Veteran and his representative notified of the same. Any additional ongoing VA treatment records should also be obtained.

If any additional medical records are received, a new medical opinion should be obtained as to whether the Veteran's pre-existing exotropia was aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for his eye disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  Additionally, obtain any additional private treatment records from Pearle Vision dating since July 2014.  If necessary, obtain from the Veteran a signed release to obtain and access these records.  

2.  Contact the Veteran and request that he provide the necessary authorization to obtain his complete VA treatment records.  Specifically, the Veteran should be asked to provide authorization to obtain his Employee Health Clinic records from the North Chicago VA Medical Center.  After the proper release has been obtained, the AOJ should access the treatment records from all Employee Health Clinic treatment sessions, including the records from the March 1, 2013, September 24, 2013, February 28, 2014 (2 records), September 16, 2014, January 29, 2015, March 4, 2015 (2 records), March 9, 2015 (2 records) and March 10, 2015 sessions, and any other Employee Health Clinic records dating since March 10, 2015.  The records should then be entered into the claims file so that the Board can view the substance of these treatment records and so that they do NOT read "You may not view this completed employee health clinic/provider note."  

Additionally, obtain VA treatment records dated since May 2016.  

3.  Contact the Veteran and request that he provide the necessary authorization to obtain his Occupational Health records.  After the proper release has been obtained, request all treatment records from Occupational Health as instructed in the May 2016 medical records request reject notice.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

If the Veteran cannot be contacted, authorization cannot be obtained, or any records cannot be accessed and placed in the claims file, the claims file should be so documented and the Veteran and his representative notified of the same.

4.  If any additional medical records are associated with the claims file, return the claims file to the July 2016 ophthalmologist, if available, to provide a medical opinion.  If that ophthalmologist is not available, send the claims file to another ophthalmologist.   Following review of the claims file, the ophthalmologist should provide a medical opinion in answer to the following question: 

(a)  Did the Veteran's pre-existing left eye exotropia increase in severity during service?  [NOTE: temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient; the underlying condition itself, as contrasted with mere symptoms, must have worsened.]; and

(b)  If so, was the increase in severity clearly and unmistakably (obviously, undebatably) due to the natural progression of the condition?

In rendering these opinions the ophthalmologist must specifically address the following:

(a)  The May 1983 and November 1983 reports of suture granulomas requiring removal.

(b)  The Veteran's January 1985 reports of periorbital pain and decrease in visual acuity in his left eye.

(c)  The January 1985 separation examination showing left eye visual acuity of 20/400, refraction of -4.00, and uncorrected near vision of J-16.   

If another examination is deemed necessary to respond to the questions, one should be scheduled.  A robust rationale for any opinions expressed should be set forth.  If the ophthalmologist cannot provide the above opinions without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

5.  Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

